                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

PHILIMINGO LAMONT YOUNG,                          )
                                                  )
                           Plaintiff,             )
                                                  )
                      v.                          )     No. 1:18-cv-00157-SEB-TAB
                                                  )
FURNITURE DISCOUNTERS, INC.,                      )
                                                  )
                           Defendant.             )
                                                  )
                                                  )

                     ORDER DENYING PLAINTIFF’S
            MOTION TO SET ASIDE/VACATE JUDGMENT [DKT. 44]

       On May 6, 2019, this Court adopted Magistrate Judge Baker’s Report and

Recommendation, [Dkt. 41], on Defendant’s Motion for Sanctions, [Dkt. 26.] Plaintiff

was ordered to reimburse Defendant for attorney fees and to supplement his responses to

interrogatories and requests for production. [Dkt. 42]. This cause is now before the Court

on Plaintiff’s Motion to Set Aside/Vacate Judgment, [Dkt. 44], in which Plaintiff seeks to

vacate the sanctions against him

       For the reasons set forth herein, Plaintiff’s motion is denied.

                                         Discussion

       Plaintiff pro se initiated this civil rights action on January 19, 2018, alleging that

his employer, Furniture Discounters, Inc., had discriminated against him on the basis of

his race. [Dkt. 1]. On January 29, 2019, Defendant filed its First Motion for Sanctions (or

in the Alternative to Compel Production). [Dkt. 26.] Defendant argued that Plaintiff was


                                              1
untimely in his litigation and discovery duties. For example, Plaintiff had not provided

his initial disclosures nor filed his preliminary witness and exhibit lists in the timeframe

contemplated by the Case Management Plan. Defendant also argued that Plaintiff’s

responses to Defendant’s interrogatories and requests for production were “severely

lacking” because he had failed to identify if there were any relevant documents that had

once been in his possession but no longer were; provide copies of all exhibits he intended

to produce as trial; produce communications between Plaintiff and Defendant’s

representatives; and more [Dkt. 27].

       Additionally, Plaintiff was evasive in his deposition on December 29, 2018, which

was also the final day for fact discovery. At his deposition, Plaintiff proclaimed he had “a

thousand” emails between himself and representatives of Defendant that had been

withheld despite specific discovery-based interrogatories aimed at eliciting such

information. Plaintiff also stated that he had failed to provide relevant evidence to the

Indiana Civil Rights Commission. However, Plaintiff refused to identify or discuss the

details of this information. Plaintiff then stated that he had also withheld this same

information in the present case. Again, he refused to discuss what the information

entailed and began to grow hostile, informing defense counsel that he was “about

finished” and counsel would “be asking questions to an empty chair.” When questioned if

he had intentionally concealed the information, Plaintiff attempted to explain that he “just

came across it.”

       Upon further questioning, Plaintiff declared he “was done.” Defense counsel

informed Plaintiff that Defendant would seek sanctions for attorney fees if he terminated

                                              2
the deposition before the completion of questions, to which Plaintiff replied, “Have a

good day.” Following the deposition, Plaintiff (untimely) produced twenty-four pages of

documents.

       Plaintiff’s noncompliance prompted Defendant to file its Motion for Sanctions on

January 29, 2019, in which it requested that Plaintiff’s complaint be dismissed. In the

alternative, Defendant sought an order requiring Plaintiff to fully respond to its discovery

requests, to sit for a deposition after the documents had been produced, and pay for

Defendant’s fees incurred in preparing for the deposition and filing the Motion for

Sanctions.

       On April 15, 2019, following a hearing on Defendant’s Motion for Sanctions in

which Plaintiff failed to appear, Magistrate Judge Baker issued his Report and

Recommendation on Defendant’s motion. [Dkt. 41]. Magistrate Judge Baker found that

Plaintiff had either failed to file/serve items required by the Case Management Plan or

filed/served them late, and had provided incomplete responses to Defendant’ requests for

production and interrogatories. “Most troubling,” said Magistrate Judge Baker, was

Plaintiff’s unilateral termination of his deposition.

       Magistrate Judge Baker concluded it “would be within the Court’s discretion to

dismiss the action,” but, because Plaintiff is proceeding pro se and had not wholly

ignored his discovery obligations, lesser sanctions would be the more appropriate

remedy. Accordingly, he recommended that the Court order Plaintiff to reimburse

Defendant its costs ($2250) incurred as a result of Plaintiff’s misconduct. He also

recommended ordering Plaintiff to supplement his inadequate responses to Defendant’s

                                              3
discovery requests; specifically, interrogatory nos. 3 and 13, and requests for production

nos. 2 and 6. Judge Baker recommended that the matter be dismissed should Plaintiff fail

to comply with these terms.

       The parties were afforded due opportunity pursuant to statute and the rules of this

Court to file objections to Magistrate Judge Baker’s Report and Recommendation; none

were filed. On May 6, 2019, having carefully considered Magistrate Judge Baker’s

findings and recommendations, we adopted his Report and Recommendation. Plaintiff

was ordered to reimburse Defendant $2250 and supplement his responses to Defendant’s

interrogatories and requests for production within 30 days. We warned Plaintiff that his

failure to comply with the terms of the Order would result in his case being dismissed

with prejudice. Still, Plaintiff failed to comply, and, on June 11, 2019, Defendant filed its

Notice of Non-Compliance. Defendant stated that the 30-day timeframe had expired, but

that Plaintiff had not reimbursed Defendant or supplemented the discovery responses.

[Dkt. 43]. Accordingly, Defendant sought dismissal of this action.

       The next day, June 12, 2019, Plaintiff filed his Motion to Set Aside/Vacate

Judgment. [Dkt. 42]. Plaintiff states that he moved in January 2019 following a

separation with his spouse, resulting in a delay of his receipt of Defendant’s Motion for

Sanctions that prevented him from timely objecting. Plaintiff also argues that Defendant

improperly moved for sanctions without making reasonable efforts to resolve the issues

with Plaintiff, per our local rule 7.1(g)(1). Plaintiff claims that Defendant did not contact

him to reschedule the deposition, and that he had no indication that his discovery

responses were lacking until Magistrate Judge Baker’s Report and Recommendation.

                                              4
Finally, Plaintiff reminds the Court he is proceeding in forma pauperis and asserts that he

does not have the means to reimburse Plaintiff. 1

       However, as argued by Defendant, the record does not reflect Plaintiff’s rendition

of the litigation, and importantly, the record does not support his contention that he was

not afforded an ample opportunity to object to Defendant’s Motion for Sanctions.

Defendant’s motion was filed on January 29, 2019. The parties, including Plaintiff,

attended a telephonic settlement conference on February 1, 2019, where the motion, and

specifically Plaintiff’s alleged failure to produce his discovery and complete his

deposition, was discussed. In the conference, Plaintiff was advised that he was to respond

to the Motion for Sanctions by February 15, 2019, should he wish to object to the

allegations therein. The deadline came and went without a response from Plaintiff until

February 19, 2019, when he requested a seven-day extension. [Dkt. 34]. Magistrate Judge

Baker granted the request and then some, providing Plaintiff an additional twenty-one

days to respond. [Dkt. 38]. Still, no response was filed.

       The record before us clearly undermines Plaintiff’s assertion that he was unaware

of the grounds for Defendant’s Motion for Sanctions as well as his argument that he was

not afforded an ample opportunity to respond. As Magistrate Judge Baker stated in his

Report and Recommendation, while Plaintiff was not obligated to object to the Motion




1
 Plaintiff also attacks Defendant’ discovery responses as fraudulent. However, whether and to
what extent Defendant has improperly completed discovery is not relevant to the current
question of whether the sanctions should be imposed against Plaintiff for his misconduct.
Plaintiff’s arguments that Defendant has provided fraudulent discovery responses is thus
disregarded.
                                               5
for Sanctions, his failure to respond or appear at the hearing on the motion waived any

right he had to challenge the merits of Defendant’s contentions, which are now taken as

true. [Dkt. 41].

       With that, we reject Plaintiff’s argument that his change in residency could serve

as an adequate reason to vacate the sanctions. Aside from the fact that Plaintiff was

obviously notified of Defendant’s motion, Plaintiff never apprised the Court or Defendant

of any change of address until this present motion. All litigants, even those proceeding

pro se, have a duty to “maintain[] a current address with this Court” as well as a duty to

monitor the docket. Plaintiff “cannot hide behind his [] own neglect by failing to provide

an effective means of contact regarding the case.” United States v. $9,171.00 United

States Currency, No. 1:16-CV-00483-TWP-MJD, 2019 WL 2996930, at *1 (S.D. Ind.

June 21, 2019), report and recommendation adopted, 2019 WL 2995319 (S.D. Ind. July

9, 2019). Moreover, his filings in February 2019 continued to feature the same address he

had been using throughout the litigation. 2

       We also disagree with Plaintiff’s assertion that Defendant violated local rules by

failing to make “reasonable efforts” to resolve the dispute before moving for sanctions.

Throughout Plaintiff’s deposition, defense counsel’s questions were met with evasiveness

and hostility from Plaintiff, coupled with Plaintiff’s threats to leave. Defense counsel

repeatedly sought to continue his questioning and in no implicit terms warned Plaintiff



2
  Plaintiff’s current mailing address remains unclear. He states that he is “not currently living in
the home” and includes a new address in his signature, but he does not state if this reflects a
permanent change in his mailing address.
                                                  6
that Defendant would seek sanctions if Plaintiff refused to participate in the deposition.

Defense counsel’s attempts to complete the deposition were unsuccessful; Plaintiff

refused to answer questions and unilaterally terminated his deposition. Given defense

counsel’s efforts within the deposition and the fair warning to Plaintiff that sanctions

would be sought, we hold that reasonable efforts were made. Defendant need not have

continued to exhaust efforts before moving for sanctions.

       Finally, we address Plaintiff’s claim that the sanctions against him should be

vacated because he is proceeding in forma pauperis and unable to pay the monetary

sanctions. The Seventh Circuit has warned against dismissing an action because of such

plaintiffs’ inability to pay monetary sanctions. Williams v. Adams, 660 F.3d 263, 265 (7th

Cir. 2011) (“[A] plaintiff's inability to pay a monetary sanction imposed in a civil lawsuit

should not automatically justify the alternative sanction of dismissal.”). 3 Thus, district

courts should explore alternative sanctions to deter plaintiffs such as this one from

neglecting their duties or obstructing the progress of the litigation.

       An appropriate alternative includes ordering the disobedient party to complete his

or her litigation duties and warn that the failure to do so will result in dismissal. See

Secrease v. W. & S. Life Ins. Co., 800 F.3d 397, 402 (7th Cir. 2015); Muhammad v. City

of Chicago, 637 F. App’x 232, 234 (7th Cir. 2016). And, in the event the noncompliance




3
  Although we refrain from dismissing this action because of Plaintiff’s inability to pay the
monetary sanctions at this time, we reject Plaintiff’s argument that his inability to pay warrants
vacating these sanctions in their entirety. A possible judgment or settlement in Plaintiff’s favor,
for example, could alter his financial situation. If such circumstances were to occur, the award
would be offset by the money owed to Defendant. See Williams v. Adams, 660 F.3d at 266.
                                                 7
persists, the district court’s remaining deterrent is, indeed, dismissal. Id. Here, in addition

to ordering monetary sanctions, we issued such alternative sanctions: we ordered Plaintiff

to complete certain discovery obligations within 30 days or face the dismissal of his case

with prejudice. As far as the Court is aware, Plaintiff has failed to complete his discovery

duties despite having been ordered to do so and duly warned that his failure to do so

would result in the dismissal of his lawsuit. Plaintiff has not advanced any persuasive

justification as to why he has failed to fulfill these obligations, and his inability-to-pay

defense cannot account for his disregard of these duties. His disobedience has rendered

our non-monetary sanctions powerless and proven that dismissal is the only effective

sanction. Id.

       While dismissal is well within our discretion, we recognize the severity of this

sanction and use it with caution, particularly when targeted at a pro se plaintiff. We thus

afford Plaintiff one last opportunity to complete the discovery obligations outlined in our

May 6, 2019 Order. He shall do so within fourteen days following entry of this Order.

We stress to Plaintiff that his failure to do so will result in the dismissal of this action

with prejudice. This is his final opportunity to remedy his discovery wrongs.

                                       CONCLUSION

       Plaintiff’s Motion to Set Aside/Vacate Judgment, [Dkt. 44], is denied. Plaintiff is

ordered to supplement his responses to interrogatory nos. 3 and 13 and request for

production nos. 2 and 6 within fourteen days of this Order. If Plaintiff fails to do so, this

case shall be dismissed with prejudice.



                                               8
       Plaintiff is also ordered confirm his current mailing address within ten days of this

Order and to report any future changes of address within ten days of any change. If

Plaintiff fails to keep the Court informed of his current address, the action may be subject

to dismissal for failure to comply with Court orders and failure to prosecute.

       In the event Plaintiff becomes financially able to pay the monetary sanctions

imposed in our May 6, 2019 Order, Plaintiff is ordered to furnish the sum forthwith.

       The clerk is directed to mail of copy of this Order to Plaintiff at the mailing

address provided in his Motion to Vacate/Set Aside Judgment as well as the address on

file with the Court. [Dkt. 44].


IT IS SO ORDERED.

      Date:          1/7/2020                     _______________________________
                                                  SARAH EVANS BARKER, JUDGE
                                                  United States District Court
                                                  Southern District of Indiana

Distribution:

PHILIMINGO LAMONT YOUNG
8036 Barksdale Way
Indianapolis, IN 46216

PHILIMINGO LAMONT YOUNG
8939 E. 38th Street, Suite 4
Indianapolis, IN 46226

Eric N. Allen
ALLEN WELLMAN MCNEW HARVEY LLP
ena@awmh.net

Thomas S. Bowman
ALLEN WELLMAN MCNEW HARVEY LLP
tsb@awmh.net

                                              9
